Wagner, Judge,
delivered the opinion of the court.
The record in this case shows that judgment was rendered in the court below in favor of the plaintiff, and that the defendant; took his appeal at the October term, 1871, and has entirely failed to prosecute the same. Plaintiff now presents to this court a perfect copy of the record, and asks for an affirmance of the judgment, with damages. As no reason is shown for the delay in prosecuting the appeal, the judgment will be affirmed, with ten per cent, damages.
The other judges concur.